Citation Nr: 0425652	
Decision Date: 09/17/04    Archive Date: 09/23/04

DOCKET NO.  03-36 026	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, 
Oregon


THE ISSUES

1.  Whether an overpayment of educational assistance benefits 
in the calculated amount of $755.56, was properly created.

2.  Entitlement to a waiver of recovery of an overpayment of 
educational assistance benefits in the calculated amount of 
$755.56.

3.  Entitlement to a waiver of recovery of an overpayment of 
educational assistance benefits in the calculated amount of 
$105.01.


REPRESENTATION

Veteran represented by:	Oregon Department of Veterans' 
Affairs


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

K. Conner, Counsel


INTRODUCTION

The veteran served on active duty from August 1993 to 
February 1999.

This matter comes to the Board of Veterans' Appeals (Board) 
from determinations of the Committee on Waivers and 
Compromises (Committee) at the Department of Veterans Affairs 
(VA) Regional Office (RO) in Muskogee, Oklahoma.  In March 
2004, the veteran testified at a Board hearing at the RO in 
Portland, Oregon. 

The record indicates that in April 2003, the veteran 
requested a waiver of the overpayment at issue in this 
appeal.  In an April 2003 decision, the Committee denied his 
request.  In June 2003, the veteran submitted a notice of 
disagreement with the Committee's decision, apparently 
challenging both the validity of the debt and the waiver 
issue.  Because a statement of the case addressing the waiver 
issue has not yet been issued, however, this matter is not 
currently before the Board.  Rather, the United States Court 
of Appeals for Veterans Claims (Court) has held that in 
situations such as these, a remand is required.  See 
Manlincon v. West, 12 Vet. App. 238 (1999).

In addition, in reviewing the record on appeal, the Board 
notes that in March 2000, the Committee denied the veteran's 
request for a waiver of recovery of another overpayment of 
educational assistance benefits in the calculated amount of 
$105.01.  Although he submitted a notice of disagreement 
later that month, it does not appear that a statement of the 
case addressing this matter was ever issued.  Thus, a remand 
of this separate overpayment matter is also required.  Id.  


FINDINGS OF FACT

1.  The veteran enrolled in a full-time program of 
undergraduate education at the University of Oregon for the 
period from September 20, 2002, to June 13, 2003.  

2.  Upon receipt of a certification of enrollment from the 
University of Oregon, VA paid the veteran educational 
assistance benefits at the full-time rate in the amount of 
$2,398.32, for enrollment from September 3, 2002, to December 
31, 2002.

3.  In January 2003, the University of Oregon certified that 
the veteran had not been enrolled at the institution since 
December 13, 2002.  

4.  The RO retroactively terminated the veteran's educational 
assistance benefits from December 13, 2002, resulting in an 
overpayment of $755.56.   


CONCLUSION OF LAW

The overpayment of educational assistance benefits in the 
calculated amount of $755.56 was properly created.  38 
U.S.C.A. §§ 3002, 3014, 3685 (West 2002); 38 C.F.R. §§ 
21.7120, 21.7130, 21.7140, 21.7144, 21.7152 (2003).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

As a preliminary matter, the Board find that no further 
action under the Veterans Claims Assistance Act of 2000 
(VCAA) is necessary in this case.  See 38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5106, 5107, 5126 (West 2002).  The statute 
at issue in this appeal, Chapter 35 of Title 38 of the US 
Code, concerns special provisions relating to VA benefits.  
The Court has held that the notice and duty-to-assist 
provisions of the VCAA do not apply in cases such as these.  
See Barger v. Principi, 16 Vet. App. 132 (2002).

I.  Factual Background

A review of the record shows that in July 2002, an official 
from the University of Oregon certified that the veteran had 
enrolled as a full-time undergraduate and was to complete 12 
credit hours per session from September 2002 to June 2003.  

In August 2002, the RO notified the veteran that he had been 
awarded Chapter 30 educational assistance benefits based on 
his reports of attending school full time.  He was notified 
that he was to receive a monthly rate of $1233.33, beginning 
and ending on September 30, 2002, and a monthly rate of 
$1333.33, beginning on October 1, 2002, and ending on June 
13, 2003.  He was advised that benefits were not payable for 
a course from which he withdrew or a course in which he 
received a grade that did not count towards graduation.  He 
was also advised that it was his responsibility to promptly 
inform the school and VA of any changes in his enrollment.  

In December 2002, an official from the University of Oregon 
contacted the RO and advised that the veteran had completed 
only 8 units from September 30, 2002, to December 13, 2002, 
with grades that counted towards his graduation.  

In a January 2003 letter, the RO advised the veteran that his 
educational assistance benefits had been reduced based on the 
certification from the University of Oregon.  He was advised 
that his monthly rate of $1233.33, beginning and ending on 
September 30, 2002, had been reduced to $616.67.  He was also 
advised that his monthly rate of $1333.33, beginning on 
October 1, 2002, and ending on January 5, 2003, had been 
reduced to $666.67.  He was notified that this retroactive 
reduction had resulted in an overpayment of benefits, which 
was subject to repayment.  

In a profanity-laced January 2003 letter, the veteran 
essentially indicated that he did not believe that he should 
have to repay the debt at issue.  Specifically, he claimed 
that he had been misled by the August 2002 letter into 
believing that he was to receive $1200 for the entire month 
of September, when instead he had only received $46.  He also 
indicated that he had applied for a work study program in the 
first week of school, but had not received approval due to 
VA's losing his paperwork.  For these reasons, he indicated 
that he did not have enough money to cover his obligations 
and his academic performance suffered.  In several 
subsequent, similarly colorful communications, the veteran 
reiterated his contentions.  

In January 2003, an official from the University of Oregon 
contacted the RO and advised that the veteran had failed to 
enroll and had not attended classes since December 13, 2002.  

In an April 2003 letter, the RO explained to the veteran how 
the educational assistance benefits debt at issue had been 
created.  The RO indicated that although the veteran had been 
paid at the full time rate for the period from September 30, 
2002, to December 31, 2002, his school had subsequently 
reported that he had received grades for four hours that 
would not count towards his graduation.  Based on this 
report, the RO indicated that they had reduced his payments 
to the half time rate (8 remaining hours) for the period from 
September 30, 2002, to December 13, 2002, and then stopped 
his payments entirely when he withdrew from school.  The RO 
indicated that this retroactive reduction resulted in a total 
overpayment in the amount of $2,398.32.  

In April 2003, the veteran requested a waiver of this debt 
and submitted a financial status report in support of his 
request.  In an April 2003 decision, the Committee denied his 
request.  

Thereafter, the RO contacted the veteran to indicate that the 
amount of his overpayment had been reduced.  Specifically, 
the RO indicated that in light of the veteran's statement 
that his financial situation had prevented him from receiving 
grades that would count towards his graduation, they had 
restored his educational assistance benefits to the full-time 
rate for period beginning September 30, 2002, and extending 
to December 13, 2002, after which he had stopped attending 
school entirely.  The RO indicated that its action had 
reduced the veteran's overpayment to $755.56.  The RO 
explained that the remaining debt had resulted from the fact 
that the veteran had been paid educational assistance 
benefits from December 13 to 31, 2002, a period when he had 
not attended school at all. 

The veteran thereafter continued to assert that he did not 
believe that he should have to repay the remaining debt at 
issue.  In July 2003, the RO issued a Statement of the Case 
addressing the validity of the debt at issue.  The veteran 
appealed the decision, continuing to claim that he had been 
misled by an inaccurate letter and VA that had lost his 
paperwork, two factors which created financial hardship, 
resulted in poor grades, and prevented him from continuing to 
attend school.  He reiterated his contentions at a March 2004 
Board hearing.  

II.  Law and Regulations

Under VA laws and regulations, VA shall pay to each 
individual entitled to basic educational assistance who is 
pursuing an approved program of education, an educational 
assistance allowance to help meet in part, the expenses of 
such individual subsistence, tuition, fees, supplies, books, 
equipment and other educational costs.  38 U.S.C.A. §§ 3002, 
3014(a) (West 2002); 38 C.F.R. §§ 21.7120, 21.7130 (2003).  

An eligible veteran is entitled to a monthly benefit for 
periods of time during which he is enrolled in, and 
satisfactorily pursuing, an approved program of education.  
38 U.S.C.A. § 3014 (West 2002); 38 C.F.R. §§ 21.7140 (2003).  
An educational institution must certify an individual's 
enrollment before he may receive educational assistance.  38 
C.F.R. §§ 21.7140, 21.7152 (2003). 

Whenever VA finds that an overpayment has been made to an 
eligible person receiving educational assistance, the amount 
of such overpayment of educational assistance benefits paid 
to an eligible person constitutes a liability of that 
eligible person to the United States.  See 38 U.S.C.A. § 3685 
(West 2002); 38 C.F.R. § 21.7144 (2003).  

III.  Analysis

As set forth above, the veteran was paid educational 
assistance benefits for December 2002 at the monthly rate of 
$1333.33 (or daily rate of $44.44).  This payment was made 
based on a certification received from the University of 
Oregon that the veteran would enroll full time for 
consecutive terms, from September 30 to December 13, 2002; 
from January 6 to March 21, 2003; and from March 31 to June 
13, 2003.  See 38 U.S.C.A. § 3680(a) (West 2002).  

In January 2003, however, an official from the University of 
Oregon contacted the RO and advised that the veteran had 
failed to enroll for classes for the most recent term and had 
last attended classes on December 13, 2002.  

Based on this information, the RO retroactively terminated 
the veteran's educational assistance benefits for the period 
from December 14 to 31, 2002.  Because he was paid $1333.33 
for the entire month, but was only due $577.78 (for attending 
thirteen days of school from December 1 to 13, 2002, at a 
daily rate of $44.44), he was overpaid $755.56.  

In other words, the evidence shows, and the veteran does not 
dispute, that he received educational assistance benefits 
from December 14 to 31, 2002, a period of time when he was 
not in school.  As noted, a threshold requirement for 
receiving educational assistance from VA is actual attendance 
in a program of training.  It is undisputed that the veteran 
did not attend classes after December 13, 2002; thus, he was 
not entitled to the educational assistance benefits he 
accepted during that time period.  The RO properly 
retroactively terminated the veteran's educational benefits 
effective after December 14, 2002, creating the overpayment 
in the calculated amount of $755.56.  

Since the veteran was paid educational assistance to which he 
was not entitled because he did not attend classes, payments 
for the period from December 14 to 31, 2002 represented an 
overpayment of education benefits that must be repaid.  Based 
on this record, the Board finds that the education 
overpayment calculated in the  amount of $2,860 is valid.  

The Board acknowledges the veteran's various contentions, 
including that he was misled by VA, that he was not at fault 
in the creation of the debt, and that he was prevented from 
attending school due to financial hardship.  These arguments, 
however, pertain to the question of whether the debt at issue 
here should be waived, and not to the creation or validity of 
that debt.  As indicated above, the matter of waiver of 
recovery of the overpayment at issue here is not currently 
before the Board.


ORDER

The overpayment of educational assistance benefits in the 
calculated amount of $755.56, was properly created; the 
appeal is denied.


REMAND

As set forth above in the Introduction portion of this 
decision, in an April 2003 decision, the Committee denied the 
veteran's request for a waiver of recovery of the debt at 
issue in this appeal (now calculated as $755.56).  In June 
2003, the veteran submitted a notice of disagreement with the 
Committee's decision.  Because a statement of the case 
addressing the waiver issue has not yet been issued, a remand 
for this action is required.  See Manlincon v. West, 12 Vet. 
App. 238 (1999).

In addition, in reviewing the record on appeal, the Board 
notes that in March 2000, the Committee denied the veteran's 
request for a waiver of recovery of another overpayment of 
educational assistance benefits in the calculated amount of 
$105.01.  Although he submitted a notice of disagreement 
later that month, it does not appear that a statement of the 
case addressing this matter was ever issued.  Thus, a remand 
of this separate overpayment matter is also required.  Id.  

To ensure full compliance with due process requirements, the 
case is remanded for the following:

The RO should issue a statement of the 
case to the veteran and any 
representative addressing the issues of 
(1) entitlement to a waiver of recovery 
of an overpayment of educational 
assistance benefits in the calculated 
amount of $755.56; and (2) entitlement to 
a waiver of recovery of an overpayment of 
educational assistance benefits in the 
calculated amount of $105.01.  The 
statement of the case should include all 
relevant law and regulations pertaining 
to the claim.  The veteran must be 
advised of the time limit in which he may 
file a substantive appeal.  38 C.F.R. 
§ 20.302(b) (2003).  

The case should then be returned to the Board for further 
appellate consideration, only if an appeal is properly 
perfected.



	                        
____________________________________________
	James L. March
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



